Filed 5/1/13 P. v. Coulter CA3
                                                 NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                               (Tehama)
                                                                    ----




THE PEOPLE,

                     Plaintiff and Respondent,                                                        C069813

          v.                                                                           (Super. Ct. No. NCR79256)

SANDRA LEE COULTER,

                     Defendant and Appellant.



          Defendant Sandra Lee Coulter pled guilty to two counts of first degree burglary
(Pen. Code, § 459 -- counts 1, 10)1 in exchange for the dismissal of eight other criminal
counts and was sentenced to serve concurrent terms of four years for each conviction in




1    Undesignated statutory references are to the Penal Code.



                                                                     1
state prison. On appeal, defendant contends the trial court abused its discretion in finding
her ineligible for probation. We reject the contention and affirm the judgment.
                                           FACTS
                                           Count 1
       On May 12, 2010, the victim and her son left their residence in the morning.
When they returned that evening, their home had been broken into and several items had
been stolen.
       The following day, defendant and her codefendant, Chase Reifert, attempted to
sell three of the victim’s video games to a store in Red Bluff, but the clerk suspected they
were stolen and refused to purchase them. The store’s surveillance video showed Reifert
trying to make the sale while defendant waited outside. Defendant later admitted having
taken part in the burglary with Reifert.
                                           Count 10
       On May 14, 2010, about 6:00 a.m., the victim was in his residence when he was
awakened by a loud noise. He saw a pickup leaving and called the sheriff’s department.
Investigation revealed a broken garage window and the odor of gasoline in the garage. A
deputy saw a pickup matching the victim’s description and stopped it. The pickup was
driven by Reifert and defendant was the passenger. The pickup contained property stolen
from the victims in counts 1 and 10, along with other stolen property. Reifert admitted
breaking into the victim’s garage to get gasoline to drive to Corning, California.
Defendant admitted going into the victim’s residence and looking for items while Reifert
was stealing gasoline. She also admitted participating in the burglary charged in count 1.
                                       DISCUSSION
       Because defendant was convicted of first degree burglary, she was statutorily
ineligible for probation unless the court found her case was unusual. (§ 462, subd. (a).)



                                              2
At defendant’s sentencing hearing, the trial court concluded defendant had not shown her
case to be unusual.
        Defendant contends the trial court abused its discretion by failing to give sufficient
weight to her youth, her drug use since the age of 13, and her minimal criminal record.
She also argues that the factors found by the trial court in granting codefendant Reifert
probation applied equally to her and, therefore, she too should have been granted
probation. We reject defendant’s contentions.
        A trial court has broad discretion to determine whether a defendant is suitable for
probation. (People v. Welch (1993) 5 Cal.4th 228, 233.) The determination whether a
case is unusual is also within the sound discretion of the trial court. (People v. Superior
Court (Du) (1992) 5 Cal.App.4th 822, 831.) An appellant bears a heavy burden when
attempting to show an abuse of such discretion. (People v. Aubrey (1998) 65 Cal.App.4th
279, 282.) To establish abuse, the defendant must show that, under all the circumstances,
the denial of probation was arbitrary, capricious, or exceeded the bounds of reason. (Du,
supra, at p. 831.)
        California Rules of Court, rule 4.413(b) and (c),2 govern the court’s consideration
of probation where there is a statutory prohibition against probation “except in unusual
cases.” Where such a statutory prohibition exists, rule 4.413(b) directs the court to
evaluate whether the statutory limitation has been overcome by applying criteria in rule
4.413(c). It is only after a defendant establishes his or her case is unusual that the court
will then consider granting probation. (Rule 4.413(b).)
        According to defendant, there are three factors that are relevant to determining
whether defendant’s case is unusual: (1) she was youthful; (2) she committed the crimes


2   Undesignated rule references are to the California Rules of Court.



                                              3
because she was addicted to methamphetamine;3 and (3) she had a minimal record of
prior offenses.4
       Here, the trial court stated it had read and considered the probation officer’s report
and it had read letters submitted on defendant’s behalf as well as defense counsel’s
statement in mitigation. The court further stated it had considered her youth, her
addiction, and her prior record in making its determination that an unusual case had not
been shown. We conclude the trial court did not abuse its discretion in finding defendant
ineligible for probation.
       While we agree defendant was young at the time of sentencing -- 22 years old --
and defendant did not have a significant prior record,5 she has a history of drug and
alcohol abuse and a current addiction to methamphetamine. According to defendant, she
began using drugs and alcohol at age 13. She uses “marijuana daily” and drinks alcohol
“all the time,” combining it with drugs. She has used Vicodin, Seroquel, Soma, and
Norco without prescriptions. Over the past few years she has used methamphetamine
daily, injecting it into her inner arm. She has sold methamphetamine for the purpose of
obtaining some for herself. Defendant admitted being involved in the burglaries because
“[i]t was all about getting dope. I wanted to continue getting high.” With regard to



3  Rule 4.413(c)(2)(B): “The crime was committed because of a mental condition not
amounting to a defense, and there is a high likelihood that the defendant would respond
favorably to mental health care and treatment that would be required as a condition of
probation.”
4  Rule 4.413(c)(2)(C): “The defendant is youthful or aged, and has no significant record
of prior criminal offenses.”
5  Defendant has misdemeanor convictions in 2009 for possession of a controlled
substance, for driving without a license, and for reckless driving.



                                              4
defendant’s prior conviction for possession of methamphetamine, she was granted
deferred entry of judgment but did not complete the required class. She was on probation
when she committed the instant burglaries. Finally, when Reifert and defendant were
stopped, they had in their possession not only property from the victims of the burglaries
charged in counts 1 and 10, but also property stolen during other burglaries.
       Defendant’s record of drug abuse and addiction makes it highly unlikely she
would, as required by rule 4.413(c)(2)(B), “respond favorably” to mental health care and
treatment, which would be a condition of any grant of probation. We conclude the trial
court did not abuse its discretion in determining defendant had not shown her case to be
unusual within the meaning of section 462, subdivision (a).
       Defendant next argues that since the reasons the trial court found her
codefendant’s case to be unusual apply equally to her, the trial court should have made
the same finding for her. Specifically, both were youthful, both had minimal criminal
records, and both equally participated in the burglaries in counts 1 and 10. But, as
defendant recognizes, “each sentencing is individualized, and one cannot say that a
court’s exercise of leniency as to one defendant must be extended to another defendant.”
A codefendant’s sentence is not relevant to determining whether a defendant’s sentence is
an abuse of discretion. (People v. Foster (1988) 201 Cal.App.3d 20, 27 [sentence
received by accomplice is not relevant to reviewing appellant’s sentence].) Rather, the
trial court looks at each defendant individually to determine whether an unusual case is
presented to grant probation. As discussed above, there was no abuse of discretion in
finding defendant ineligible for probation.




                                              5
                                  DISPOSITION
     The judgment is affirmed.



                                                HOCH   , J.


We concur:



     BLEASE             , Acting P. J.



     DUARTE              , J.




                                         6